
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3960
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To clarify the existing authority of, and
		  as necessary provide express authorization for, public authorities to offer
		  discounts in transportation tolls to captive tollpayers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Residential and Commuter Toll Fairness
			 Act of 2010.
		2.FindingsCongress finds the following:
			(1)Residents of, and
			 regular commuters to, certain localities in the United States are subject to a
			 transportation toll when using a transportation facility to access or depart
			 the locality.
			(2)Revenue generated
			 from these tolls is sometimes used to support infrastructure maintenance and
			 capital improvement projects that benefit not only the users of these
			 transportation facilities, but the regional and national economy as
			 well.
			(3)Certain localities in the United States are
			 situated on islands, peninsulas, or other areas in which transportation access
			 is substantially constrained by geography, sometimes leaving residents of, or
			 regular commuters to, these localities with no reasonable means of accessing or
			 departing their neighborhood or place of employment without paying a
			 transportation toll.
			(4)Residents of, or regular commuters to,
			 these localities often pay far more for transportation access than residents
			 of, and commuters to, other areas for similar transportation options, and these
			 increased transportation costs can impose a significant and unfair burden on
			 these residents and commuters.
			(5)To address this inequality, and to reduce
			 the financial hardship often imposed on captive tollpayers, several public
			 authorities have developed and implemented programs to provide discounts in
			 transportation tolls.
			3.PurposeThe purpose of this Act is to clarify the
			 existing authority of, and as necessary provide express authorization for,
			 public authorities to offer discounts in transportation tolls to captive
			 tollpayers.
		4.Transportation
			 tolls
			(a)Authority To
			 provide discountsA public
			 authority is authorized to carry out a program that offers discounts in
			 transportation tolls to captive tollpayers.
			(b)Limitations on
			 statutory constructionNothing in this Act may be construed
			 to—
				(1)limit any other authority of a public
			 authority, including the authority to offer discounts in transportation tolls
			 to other tollpayers; or
				(2)affect, alter, or
			 limit the applicability of a State or local law with respect to the authority
			 of a public authority to impose toll discounts.
				5.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Captive
			 tollpayerThe term
			 captive tollpayer means an individual who—
				(A)is a resident of, or regular commuter to, a
			 locality in the United States that is situated on an island, peninsula, or
			 other area where transportation access is substantially constrained by
			 geography; and
				(B)is subject to a transportation toll when
			 using a transportation facility to access or depart the locality.
				(2)Public
			 authorityThe term
			 public authority has the meaning given that term by
			 section
			 101 of title 23, United States Code.
			(3)Transportation
			 facilityThe term transportation facility includes a
			 road, highway, bridge, rail, bus, or ferry facility.
				
			(4)Transportation
			 tollThe term
			 transportation toll means a toll or fare required for use of a
			 transportation facility.
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk
		
	
